Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received September 24th, 2019.  Claims 3, 6, 12, 16-18, 25-27 have been amended.  Claims 4-5, 7-9, 13-15, 19-24, and 28-32 have been canceled.  Claims 33-39 have been newly added.  Claims 1-3, 6, 10-12, 16-18, 25-27, 33-39 have been entered and are presented for examination. 
Application 16/497,175 is a 371 of PCT/CN2018/073952 (01/24/2018) and claim benefit of Chinese Application 201710184712.7 (03/24/2017).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected as being indefinite since the claim depends on canceled claim 5.  For the purposes of examination claim 6 will be treated as dependent on claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10-12, 16-18, 25-27, 33-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20180227793). 
Regarding claims 1, 10, 16, 25, 33-39, Kim et al. discloses a method for data transmission, comprising: compressing, for a data packet with a header, the header by a Packet Data Adaption Protocol PDAP layer or a Packet Data Convergence Protocol PDCP layer to obtain a data packet with the compressed header (see Figures 1G-1F and paragraph 0176 [PDCP layer performs header compression with respect to the IP header]); and adding a PDCP header into the data packet with the compressed header (see Figures 1G-1F [PDCP header attached]) and transmitting a data packet with the (paragraph 0178 [packet sent to RLC and MAC layer for transmission]).
	Regarding claims 2, 11, 17, 26, Kim et al. further discloses wherein the compressing, for the data packet with the header, the header by the PDCP layer to obtain the data packet with the compressed header comprises: adding a PDAP header into the data packet with the header to obtain a data packet with the PDAP header (see Figure 1G-1F [PDAP header added]); and performing a header compression on the data packet with the PDAP header by a compression entity configured by the PDCP layer to obtain the data packet with the compressed header (paragraph 0194 [without the necessity of discriminating or separating the PDAP header on the transmitter side, the PDCP layer may directly compress the IP header of the PDCP SDU]).
	Regarding claims 3, 12, 18, 27, Kim et al. further discloses wherein the adding the PDAP header into the data packet with the header to obtain the data packet with the PDAP header comprises: adding the PDAP header into an end of the data packet with the header; and encoding a data packet that is added with the PDAP header according to a predetermined encoding manner to obtain the data packet with the PDAP header, wherein the predetermined encoding manner comprises encoding the data packet starting from a last bit of the data packet; or adding the PDAP header between the header of the data packet with the header and data of the data packet with the header to obtain the data packet with the PDAP header; or adding the PDAP header into a head of the data packet with the header; and adding indication information for indicating a length of the PDAP header into a data packet that is added with the PDAP header, to obtain the data packet with the PDAP header (see Figure 1G-1F [1-bit indicator]).
	Regarding claim 6, Kim et al. further discloses wherein the performing the header compression on the data packet with the PDAP header by the compression entity configured by the PDCP layer to obtain the data packet with the compressed header comprises: performing PDAP header removal (see Figures 1G-1F [1-bit indicator]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465